Sinkler, J.,
The 14 exceptions filed in this case are drawn in such a manner as to fall within the class which in the recent language of the Supreme Court of the State have been often reprobated as an improper way of excepting to an adjudication: American National Bank of Camden v. Kirk, 317 Pa. 551.
Review of the record before the auditing judge and consideration of the briefs of argument for and against the exceptions satisfy us that his findings are substantially correct. The claims of Betty Morton and Catharine J. Mitchell were properly dismissed on the grounds set forth in the adjudication. The dismissal of these claims constitute findings of fact which will be set aside only because of manifest error. No such error exists and the exceptions relating to the disallowance of these claims are dismissed.
We are doubtful as to whether the learned auditing judge based upon the proper ground his dismissal of the claim of Anna E. Mitchell: to wit, that the acceptance of the check for $74.50, which was sent her in payment of the bill in that amount originally presented by her, was an accord and satisfaction of all her claims against the estate. A recent decision of the Supreme Court of this State, Nies v. Metropolitan Casualty Ins. Co. of N. Y., 317 Pa. 545, seems to be in point. But even if this doubt be resolved in favor of the exceptant the dismissal of her claim should be sustained on other grounds. Testimony *460was produced at the audit in support of her claim and against it as well. The evidence fails to establish her claim with the precision required by the law relating to cases of this character. For that reason, the exceptions which relate to the dismissal of her claim are dismissed.
The remaining exceptions relate to the rulings of the auditing judge in admitting or refusing to admit certain testimony. His rulings are in accordance with the rules of evidence applicable in each instance and these exceptions are therefore dismissed.
All exceptions are dismissed and the adjudication is confirmed absolutely.